Name: Commission Regulation (EC) NoÃ 1986/2005 of 6 December 2005 on the opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Romania and repealing Regulation (EC) NoÃ 2244/2004
 Type: Regulation
 Subject Matter: Europe;  international trade;  foodstuff;  agricultural activity;  agri-foodstuffs;  trade;  tariff policy
 Date Published: nan

 7.12.2005 EN Official Journal of the European Union L 319/3 COMMISSION REGULATION (EC) No 1986/2005 of 6 December 2005 on the opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Romania and repealing Regulation (EC) No 2244/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 98/626/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements to the existing preferential regime (2), and in particular Article 2(1) thereof, Whereas: (1) Protocol No 3 to the Europe Agreement between the European Communities and Romania, approved by Council and Commission Decision 94/907/EC, ECSC, Euratom of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part (3), lays down the trade arrangements applicable to the processed agricultural products listed therein. (2) Protocol No 3 was amended by the Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and Romania (4), approved by Decision 98/626/EC. It provides for the opening of annual tariff quotas for certain goods originating in Romania. Commission Regulation (EC) No 2244/2004 of 23 December 2004 opening tariff quotas for the year 2005 for imports into the European Community of certain processed agricultural products originating in Romania (5) opened the tariff quotas for 2005. (3) Decision No 3 of the EC-Romania Association Council (6) amended Protocol No 3 of the Europe Agreement. The Decision provides for full or gradual liberalisation of trade for certain processed agricultural products and new tariff quotas for certain others. It enters into force on 1 December 2005. (4) Consequently, the tariff quotas opened for 2005 should be closed and new ones opened for 2005 and 2006. In accordance with Decision No ¦/ ¦/EC of the EC-Romania Association Council, for 2005 the new quotas shall be reduced in proportion to the number of months already elapsed prior to the date of entry into force of the Decision. (5) In accordance with Council Decision of 27 June 2005 on the position to take by the Community in the Association Council established by the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, concerning the improvement of the trade arrangements for processed agricultural products provided for in Protocol 3 of the Europe Agreement between the European Communities and Romania, the tariff quotas provided for in Annex III to Decision No 3 of the EC-Romania Association Council must be managed by the Commission in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7). (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 The Community tariff quotas for the products originating in Romania listed in the Annex are opened for 2005 from 1 December 2005 to 31 December 2005 and for 2006 from 1 January to 31 December. Article 2 The Community tariff quotas referred to in Article 1 shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Council Regulation (EC) No 2244/2004 is hereby repealed with effect from the date laid down in the second paragraph of Article 4. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 301, 11.11.1998, p. 1. (3) OJ L 357, 31.12.1994, p. 1. (4) OJ L 301, 11.11.1998, p. 3. (5) OJ L 381, 28.12.2004, p. 8. (6) Not yet published in the Official Journal. (7) OJ L 253, 11.10.1993, p. 1. Regulation last amended by Commission Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX Quotas and duties applicable to imports into the Community of goods originating in Romania Serial No CN code Description Quota volume (tonnes) Rate of duty applicable within the limits of the quota (1) (2) (3) (4) (5) From 1.12.2005 to 31.12.2005 From 1.1.2006 to 31.12.2006 09.5836 ex 0405 Butter and other fats and oils derived from milk; dairy spreads: 91 667 1 200 0 % ex 0405 20 - Dairy spreads: 0405 20 10 - - Of a fat content, by weight, of 39 % or more but less than 60 %: 0405 20 30 - - Of a fat content, by weight, of 60 % or more but less than 75 %: 09.5838 ex 1704 Sugar confectionery (including white chocolate), not containing cocoa: ex 1704 90 - Other: 1704 90 99 - - - - - Other 25 330 0 % 09.5840 ex 1806 Chocolate and other food preparations containing cocoa: ex 1806 10 - Cocoa powder, containing added sugar or other sweetening matter: 1806 10 90 - - Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 3 667 50 0 % 09.5842 ex 1806 Chocolate and other food preparations containing cocoa: ex 1806 90 - Other 1806 90 90 - - - Other 3 667 50 0 % 09.5845 ex 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: ex 1901 90 - Other - - - Other 1901 90 99 - - - Other 3 667 50 0 % 09.5847 ex 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: ex 1905 90 - Other: 1905 90 90 - - - - Other 1 833 24 0 % 09.5849 ex 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 125 1 500 0 % ex 2202 90 - Other: - - - Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404: 2202 90 91 - - - - - - Less than 0,2 % 2202 90 95 - - - 0,2 % or more but less than 2 % 2202 90 99 - - - 2 % or more 09.5860 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances: 55 720 50 % of the MFN rate 2205 10 - In containers holding 2 litres or less: 2205 10 10 - - Of an actual alcoholic strength by volume of 18 % vol. or less 2205 10 90 - - Of an actual alcoholic strength by volume exceeding 18 % vol. 2205 90 - Other: 2205 90 10 - - Of an actual alcoholic strength by volume of 18 % vol. or less 2205 90 90 - - Of an actual alcoholic strength by volume exceeding 18 % vol. 09.5868 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher; ethyl alcohol and other spirits, denatured, of any strength. 166 667 hl 2 000 hl 0 % 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher 2207 20 00 - Ethyl alcohol and other spirits, denatured, of any strength. 09.5869 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes: 16 667 200 50 % of the MFN rate (1) 2402 10 00 Cigars, cheroots and cigarillos, containing tobacco 2402 20 - Cigarettes containing tobacco: 2402 20 10 - Containing cloves 2402 20 90 - - - Other 2402 90 00 - Other (1) For the quota of 200 tonnes opened from 1 January to 31 December 2006, the rate of duty within the quota limits shall be 0 %.